UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 11, 2014 POLARIS FUTURES FUND L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53115 (Commission File Number) 20-8528957 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue – 14th Floor New York, NY 10036 (Address of principal executive offices) (Zip Code) (855) 672-4468 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act. £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act. £ Pre-commencement communications pursuant to Rule 14d-2b under the Exchange Act. £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The registrant does not have a board of directors.The registrant’s general partner, Ceres Managed Futures LLC (the “General Partner”), is managed by a board of directors. Effective July 11, 2014, Ms. Alice Lonero no longer serves as Chief Financial Officer of the General Partner. Effective July 14, 2014, Mr. Steven Ross was appointed Chief Financial Officer of the General Partner. Steven Ross, age 43, has been Chief Financial Officer and a principal of the General Partner since July 2014.Mr. Ross has been employed by Morgan Stanley Investment Management, a financial services firm, since September 2005, where his responsibilities include serving as an Assistant Treasurer of Morgan Stanley with respect to certain investment vehicles publicly offered by Morgan Stanley.Mr. Ross is also an Executive Director of the Morgan Stanley Fund Administration Group where he is responsible for finance and accounting matters for certain private funds offered by Morgan Stanley.Before joining Morgan Stanley Investment Management, Mr. Ross was employed by JPMorgan Investor Services Co., a financial services firm, from December 1997 through September 2005, where his responsibilities included serving as a Vice President responsible for the accounting of certain funds sponsored by JP Morgan Chase & Co. and other large fund families serviced by JPMorgan Investor Services Co.From April 1997 to December 1997, Mr. Ross was employed by Investors Bank & Trust, a financial services firm, where his responsibilities included performing mutual fund accounting for financial services firms.Mr. Ross began his career at Putnam Investments LLC, a financial services firm, where he was responsible for providing broker services for certain funds sponsored by Putnam Investments LLC from August 1996 to April 1997.Mr. Ross received a B.S. in Accounting from Rhode Island College in May 1995. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLARIS FUTURES FUND L.P. (Registrant) By: Ceres Managed Futures LLC, General Partner Date:July 16, 2014 By: /s/ Alper Daglioglu Alper Daglioglu President and Director
